APPEAL OF M. PARISH-WATSON.Parish-Watson v. CommissionerDocket No. 4684.United States Board of Tax Appeals3 B.T.A. 840; 1926 BTA LEXIS 2567; February 17, 1926, Decided Submitted November 25, 1925.  *2567 James H. Hayes, Esq., for the taxpayer.  J. A. Adams, Esq., for the Commissioner.  Before LITTLETON, SMITH, and TRUSSELL.  This is an appeal from the determination of deficiencies in income tax for the calendar years 1920 and 1921 in the amounts of $846.64 and $418.19, against which is offset an overassessment of $340.59 for the calendar year 1919, arising entirely from the disallowance by the Commissioner of deductions claimed by the taxpayer of $3,000 for 1920 and $2,500 for the year 1921 for traveling and entertaining expenses paid in carrying on his business as a salesman of art objects during those years.  FINDINGS OF FACT.  During the years 1920 and 1921 the taxpayer was president of Parish-Watson & Co., a corporation, engaged in the sale of Chinese porcelains and antiques.  He was also associated with the firm of Dreicer & Co., Inc., engaged in the sale of jewelry, precious stones, and porcelains.  In carrying on his business it was necessary for the taxpayer to expend considerable sums in traveling and entertaining.  He received a salary and commission from the respective corporations, but was not reimbursed by them for expenditures made in this connection. *2568  During the year 1920 he expended at least $3,000 in entertaining customers and for traveling expenses, and in the year 1921 at least $2,500 for the same purpose, as evidenced by 111 canceled checks drawn in 1920 and 63 canceled checks drawn in the year 1921, supported by his testimony as to the purpose for which the amounts were expended.  The amounts claimed constituted ordinary and necessary expenses.  DECISION.  The deficiencies determined by the Commissioner are disallowed.